DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 6/29/21.
Claims 1-20 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In each independent claim, the newly added term “a maximum signal quality value” does not have proper antecedent basis in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	In claim 10, the limitation “using the first signal quality value to select the antenna for the subsequent transmission” is confusing in light of the amendments made in claim 1 since this limitation no longer has antecedent support in claim 1.  In addition, the limitation “wherein the selected antenna is the second antenna using the first signal … quality value” is confusing since it implies that the selection of the second antenna is based on the “using the first signal … subsequent transmission” limitation.
	For purposes of applying prior art, the above-identified indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-11, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., Pub. No. US 2003/0153358, (“Moon”) in view of Li et al., Pub. No. US 2005/0146470, (“Li”), Moulsley et al., Pub. No. US 2003/0099211, (“Moulsley”), and Lee, US 2016/0330750, (“Lee”), newly cited.
Independent Claims
	Regarding independent claim 1, Moon teaches, e.g., in Figs. 5-6 and their respective written descriptions, the claimed limitations “A method of a wireless device (wireless device shown in Fig. 6), the method comprising: 
transmitting an outgoing signal via a first antenna (Fig. 6, when the switch 610 is connected to the T side, a signal is transmitted via a “first” antenna 606; see also, paragraph nos. 0048 and 0056);
detecting that a first wireless local area network (WLAN) physical layer (PHY) frame received via the first antenna includes a WLAN acknowledgment (ACK) frame” (see Fig. 6, a WLAN packet is received by the “first” antenna 606 of a wireless device; see also, paragraph no. 0025 which discloses WLAN and paragraph no. 0047, line 5, which discloses a WLAN packet being received by the wireless device shown in Fig. 6; see paragraph no. 0048 which discloses “Once the packet is transmitted, the arrival time of the acknowledgement packet can be predicted …”); 
responsive to detecting the first WLAN ACK frame, determining a first signal level value associated with the first WLAN PHY frame in a memory system (see paragraph no. 0048 which discloses “antenna selection can also be made based on RSSI measurements during the reception of an acknowledgement packet”; “first signal level value” reads on the RSSI value of the received WLAN acknowledgement packet, see paragraph no. 0048; the RSSI value is stored in memory module 806, see Fig. 8); 
using the first signal level value, determining a first signal quality value associated with the first antenna (“first signal quality value” reads on the SNR associated with the first antenna 606, see paragraph no. 0047, “The invention utilizes … to select an antenna whose receive path yields the larger SNR”; the SNR is determined based on the RSSI value which is deemed a typical way of calculating SNR); 
identifying a maximum signal quality value from the first signal quality value and a second signal quality value, wherein the second signal quality value is associated with a second antenna of the plurality of antennas (see paragraph no. 0047 which discloses that an antenna with a larger SNR is selected; see also Figs. 5-6; for example, if the “first” antenna 606 in Fig. 6 has a larger SNR value than the “second” antenna 608, then the first antenna 606 is selected and vice versa; the “maximum signal quality value” reads on the larger SNR value associated with the selected antenna and the “second signal quality value” is associated with the SNR value of the second antenna 608); 
based on the identified maximum signal quality value, selecting an antenna, wherein the selected antenna is one of the first antenna or the second antenna” (see paragraph no. 0047 which discloses “The invention utilizes … to select an antenna whose receive path yields the larger SNR” in which the larger SNR is the “identified maximum signal quality value”) as recited in claim 1.
	Moon does not teach that the ACK packet is “received within a timeout period from a transmission of the outgoing signal,” select an antenna “for a subsequent transmission,” and “causing the subsequent transmission, comprising a second WLAN PHY frame, via the selected antenna” as recited in claim 1.  Also, Moon does not teach “responsive to determining that the first signal quality value is at or above a threshold signal quality value”	 as now recited in claim 1.
	Moulsley teaches that a base station retransmits a data packet if it receives no acknowledgement within a predetermined time-out period, see paragraph no. 0020.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Moon by incorporating the teachings of Moulsley because the use of a time out period in WLAN communications is well known in the art and such a time out period would increase the reliability of the data communications between a transmitting device and a receiving device by having the transmitting device re-transmit the same packet if an acknowledgment is not received from the receiving device within the time out period.
	Li teaches that an access point selects an antenna, among multiple antennas, for a subsequent transmission based on the best received ACK signal quality and sends subsequent data packets on the selected antenna, see paragraph no. 0019.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Moon and Moulsley by incorporating the teachings of Li to enhance an RF system of the wireless device, as suggested by Li in paragraph no. 0026.  Furthermore, it would have been further obvious to allow the wireless device to dynamically switch antennas for transmission in a manner that considers the current RF conditions being experienced by the antennas of the wireless device.
Lee teaches “responsive to determining that the first signal quality value is at or above a threshold signal quality value” (see paragraph no. 0058 which discloses “the controller 220 may measure the SNR … of signals received through multiple antennas … and determine at least one antenna whose SNR or received power is greater than or equal to the threshold”; the “first signal quality value” reads on the SNR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Moon, Moulsley, and Li by incorporating the teachings of Lee to improve the real-time selection of antennas by using measurement results in real-time, as suggested by Lee in paragraph nos. 0058 and 0059.  In addition, this modification would improve the antenna selection since it is known to compare the SNR of an antenna’s received signal with a threshold in order to select the antenna, among a set of antennas, with the strongest received signal.
Regarding independent claims 11 and 17, these independent claims are corresponding communication device and wireless device claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
	Regarding further independent claim 11, see Fig. 8 of Moon for a “signal attribute detector” (link quality assessor 602), a “media access control logic” (e.g., signal strength analyzer 810 or alternatively MAC layer analyzer 814), and an “antenna evaluator” (diversity configuration selector 604).  See also Fig. 6 of Moon for a “transceiver” (switches 610, 612, amplifiers 614, 616, 618), and a “plurality of antennas” (antennas 606, 608), and Fig. 8 of Moon for a “memory system” (memory module 806), and a “processor” (control circuit 800).
	Regarding further independent claim 17, see Figs. 6 and 8 of Moon for a “first antenna” (antenna 606), a “second antenna” (antenna 608), an “antenna selector” (switches 610, 612), a “signal level detector” (link quality assessor 602), “control logic” (e.g., control circuit 800), and an “antenna evaluator” (diversity configuration selector 604).  See also Fig. 5 of Moon which teaches using RSSI values (step 506) to select an antenna.  See also Fig. 8 of Moon for a “memory system” (memory module 806) and a “processor” (control circuit 800).

Dependent Claims
	Regarding claims 3 and 13, Moon further teaches “determining the first signal level value from a plurality of bit values in a header of the first WLAN PHY frame” (paragraph no. 0047, “short preamble period at the beginning of the packet”) as recited in claim 3 and similarly recited in claim 13.
	Regarding claims 4 and 14, Moon further teaches “detecting that a third WLAN PHY frame received via the first antenna includes one of a WLAN beacon frame or a WLAN data frame (both a beacon frame and data frame are taught, see paragraph nos. 0048 and 0047, respectively; successive WLAN packets or frames are received by a first antenna 606 of Fig. 6);  
Docket No. CD1902524responsive to detecting the one of the WLAN beacon frame or the WLAN data frame, determining a second signal level value associated with the third WLAN PHY frame in the memory system (storing/determining an RSSI value in memory module 806 of Fig. 8); and 
using the second signal level value to determine the first signal quality value associated with the first antenna” (the stored/determined RSSI value is used to determine SNR associated with the first antenna 606, see paragraph no. 0047) as recited in claim 4 and similarly recited in claim 14.

Regarding claim 5, see paragraph no. 0047 of Moon for an SNR value associated with the first antenna 606.
Regarding claim 10, Moon further teaches “determining that the first signal quality value is less than the second signal quality value, and wherein the selected antenna is the second antenna (see paragraph no. 0047, the antenna (e.g., second antenna) with the larger SNR is chosen and therefore the SNR of the first antenna is less than the SNR of the second antenna) using the first signal quality value to select the antenna for the subsequent transmission comprises comparing the first signal quality value to a threshold signal quality value” (SNR value associated with the first antenna 606 is compared with the SNR value or “threshold” value of the second antenna 608, see paragraph no. 0047).
Regarding claim 16, Moon further teaches “wherein the antenna evaluator is configured to:
determine that the first signal quality value is less than the second signal quality value, and wherein the selected antenna is the second antenna (see paragraph no. 0047, the antenna (e.g., second antenna) with the larger SNR is chosen and therefore the SNR of the first antenna is less than the SNR of the second antenna); and
generate a switch signal to switch the transceiver from being coupled to the first antenna to being coupled to the second antenna of the plurality of antennas” (see Fig. 6 and paragraph no. 0056) as recited in claim 16.
Claims 2, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Li, Moulsley, and Lee as applied to claims 1, 11, 17, respectively above, and further in view of Irie et al., Pub. No. US 2015/0223222, (“Irie”).
Moon, Li, Moulsley, and Lee do not teach “wherein the detecting of the WLAN ACK frame comprises determining that a plurality of bit values in a header of the WLAN ACK frame indicate an ACK frame type” as recited in claim 2 and similarly recited in claims 12 and 20.
Irie teaches in Fig. 14D a WLAN system having an ACK frame including a MAC header (frame control, duration, RA), in which the frame control field or “bit values” indicates an ACK frame type or at least indicates that this frame is an ACK frame, see also paragraph no. 0050.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Moon, Li, Moulsely, and Lee by incorporating the teachings of Irie since it is considered well known in the art to use a MAC header of a WLAN ACK frame for purposes of detecting an ACK frame and such a modification would lead to a quick and efficient way of identifying an ACK frame by using the bits at the beginning of the ACK frame.

Claims 6, 8-9, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Li, Moulsley, and Lee as applied to claim 1 above, and further in view of Filipovic et al., Pub. No. US 2010/0215111, (“Filipovic”).
Moon, Li, Moulsley, and Lee do not teach “determining that an antenna dwell period has expired” as recited in claim 6.
Filipovic teaches that a mobile device determines whether a dwelling period has elapsed, see paragraph no. 0054, 0064, and Fig. 5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Moon, Li, Moulsely, and Lee by incorporating the teachings of Filipovic to enable the wireless device to switch the antenna to a second antenna for transmission after the dwell period expires, as suggested by Filipovic in paragraph no. 0056.
Regarding claim 8, Moon teaches “determining that the first signal quality value is no less than the second signal quality value” (see paragraph no. 0047 which teaches selecting an antenna (“first antenna”) whose SNR is larger than a second antenna) and wherein the selected antenna is the first antenna (the “first antenna” with the larger SNR, supra) as recited in claim 8 and similarly recited in claims 15 and 18.  Moon does not appear to teach “for at least a dwell period for the first antenna” even though this appears to be inherent in Moon since Moon selects one or the other antenna based on the larger SNR and one antenna remains selected until the other antenna is selected.  
Filipovic teaches selecting a first antenna “for at least a dwell period for the first antenna” (see paragraph no. 0054 which discloses “The mobile device 104 may transmit 506 a signal using the first antenna 112a with a first transmit power as part of a dwelling period”) as recited in claims 8, 15, and 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Moon, Li, Moulsely, and Lee by incorporating the teachings of Filipovic to enable the wireless device to switch the antenna to a second antenna for transmission after the dwell period expires, as suggested by Filipovic in paragraph no. 0056.
Regarding claim 9, Moon further teaches “wherein the first signal quality value represents a first signal quality associated with the first antenna during a first period of time (SNR value of first antenna 606 is determined during a “first period of time” or time period when a data packet is received at the first antenna) and the second signal quality value represents a second signal quality associated with the second antenna during a second period of time” (SNR value of second antenna 606 is determined during a “second period of time” or time period when a data packet is received at the second antenna).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Li, Moulsley, and Lee as applied to claim 17 above, and further in view of Chen, Pub. No. US 2011/0051743, (“Chen”).
Moon, Li, Moulsley and Lee do not teach “wherein the first and second packets are Bluetooth packets and the control logic includes baseband logic configured to detect the ACK based on one or more bit values in a header of the first packet” as recited in claim 19.  
Chen teaches Bluetooth packets (see abstract and Fig. 3) in which a Bluetooth packet includes a header having an ACK information field.  Chen further teaches in Fig. 8, a slave device which inherently includes a baseband logic (e.g., processor) to detect the ACK included in the header of the Bluetooth packet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Moon, Li, Moulsley, and Lee by incorporating the teachings of Chen since it is considered well known in the art to use the header of a Bluetooth packet for purposes of detecting an ACK signal and such a modification would lead to a quick and efficient way of identifying an ACK signal by using the bits at the beginning of the Bluetooth packet.  Moreover, the use of Bluetooth technology as opposed to WLAN technology would constitute nothing more than an alternative embodiment without producing any unexpected results.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations “wherein the selected antenna is the first antenna, the method further comprising: 
responsive to detecting a third WLAN ACK frame received within the antenna dwell period, determining a second signal level value associated with the third WLAN PHY frame; 
responsive to the expiration of the antenna dwell period for the first antenna and based on the first signal level value and the second signal level value, generating a signal to switch a transceiver of the wireless device from being coupled to the first antenna to being coupled to the second antenna” as recited in claim 7.
Moon is the closest prior art of record.  While it teaches selecting an antenna among a pair of antennas based on the larger SNR of the antenna, it does not teach or suggest the above-identified claim limitations of claim 7.
Response to Arguments
The 112(b) rejections in the last office action have been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may apply, these arguments are addressed herein. Applicant argues that Moon does not teach or suggest the limitations “responsive to determining … wherein the second signal quality value is associated with a second antenna of the plurality of antennas” as now recited in claim 1 since Moon does not teach that the “determining” and “identifying” recite the same first signal quality value.  Applicant is partially correct.  While Moon does not teach the “determining” step, it does teach the “identifying” step as outlined in the detailed rejection above, see page 5 of this office action.  Hence, this argument is not deemed persuasive.
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414